UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7521


MARLON SUMMERVILLE,

                Plaintiff - Appellant,

          v.

C. W. SHIELDS, Police Officer,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-01505-JCC-TRJ)


Submitted:   January 28, 2014             Decided:   February 11, 2014


Before NIEMEYER, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marlon Bradford Summerville, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marlon Summerville, a Virginia state inmate, filed a

42 U.S.C. § 1983 (2006) complaint against Manassas City Police

Department Officer C. W. Shields, asserting that Shields used

constitutionally      excessive      force      in    effecting          Summerville’s

arrest.     Summerville appeals the district court’s order granting

summary judgment in favor of Shields.                We affirm.

            We review de novo a district court’s grant of summary

judgment,     “viewing      the   facts   and    the      reasonable         inferences

therefrom in the light most favorable to the nonmoving party.”

Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir. 2011).                         Our review

of the record confirms that the district court properly granted

summary    judgment    in    Shields’     favor,      and       we    affirm   for   the

reasons     stated    by    the   district      court.       See       Summerville    v.

Shields, No. 1:12-cv-01505-JCC-TRJ (E.D. Va., Aug. 22, 2013).

            Accordingly, we affirm the district court’s order.                        We

dispense     with    oral    argument     because         the        facts   and   legal

contentions    are    adequately     presented       in     the      materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                          2